Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Currently, claims 1-16 are pending and examined below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement (IDS)
	An information disclosure statements submitted on 03/10/2020 ("03-10-20 IDS") is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 03-10-20 IDS is being considered by the examiner.

Specification
The specification is objected to, because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested:  WIRING BOARD HAVING EACH PAD WITH TAPERED SECTION CONTINUOUSLY FORMED ON COLUMNAR SECTION 

Claim Objections
Claims 1-16 are objected to because of the following informalities:
	Here, the independent claim 1 is objected to, because the term "plurality" is singular, so to refer to the plurality with "each" can be confusing. Please consider reciting "each pad of the plurality of pads."	

A. Prior-art rejections based on Ota

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2016/0276255 A1 to Ota et al. ("Ota").
Fig. 1 of Ota has been annotated to support the rejection below: 

[AltContent: textbox (24B)][AltContent: arrow][AltContent: textbox (26B)][AltContent: arrow]
    PNG
    media_image1.png
    394
    851
    media_image1.png
    Greyscale



	Regarding independent claim 1, Ota teaches a wiring board (see Fig. 1 for example) comprising:
	a semiconductor chip mounting surface 23B (para [0034] - "a second surface 23B") or 24B;
	an external connection surface 26B (see Fig. 1 as annotated above) provided on an opposite side from the semiconductor chip mounting surface 23B or 24B; and
	a plurality of pads 25 (para [0038] - "The connection terminals 25") provided on the semiconductor chip mounting surface 23B,
	wherein each of the plurality of pads 25 includes
		a columnar section 22 (para [0038] - "The connection terminals 25 are formed integrally with the wiring layer 22 and embedded in the through holes VH1. The connection terminals 25 each include a via wiring 28 and a bump 29. The through hole 
		a tapered section 28, continuously formed on a first end of the columnar section 22, and having a cross sectional area that decreases toward a direction away from the columnar section 22 (see Fig. 1),
	wherein the tapered section 28 of each of the plurality of pads 25 projects from the semiconductor chip mounting surface 23B or 24B. 
	Regarding claim 2, Ota teaches the columnar section 22 that has a cylindrical shape (para [0032] discloses that the hole VH1 into which the connection terminal 25 is formed has a decreasing diameter; para [0032] - "The through holes VH1 each have, for example, an upper diameter and a lower diameter, which is larger than the upper diameter. The through holes VH1 are each shaped as, for example, a truncated cone."). 
	Regarding claims 3 and 4, Ota teaches the tapered section that has a truncated cone shape (para [0032]). 
	Regarding claims 5 and 6, Ota teaches a first insulating layer 24, 21, 26 (para [0030] - "an insulation layer 24...insulation layer 21..."; para [0030] - "a solder resist layer 26") having a first surface 24B that forms the semiconductor chip mounting surface 24B,
	wherein a portion of each of the plurality of pads 25, not having the tapered section, is embedded in the first insulating layer 24, 21, 26. 
	


B. Prior-art rejections based on Tsukamoto

Claim Rejections - 35 USC § 102
Claims 1-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2017/0372997 A1 to Tsukamoto et al. ("Tsukamoto").
	Fig. 1A of Tsukamoto has been annotated to support the rejections below:

[AltContent: textbox (S1)]
[AltContent: arrow]
[AltContent: arrow][AltContent: textbox (S2)]
    PNG
    media_image2.png
    522
    702
    media_image2.png
    Greyscale


Regarding independent claim 1, Tsukamoto teaches a wiring board (see Figs. 1A-1C for example) comprising:
	a semiconductor chip mounting surface S1;
	an external connection surface S2 provided on an opposite side from the semiconductor chip mounting surface S1;
	a plurality of pads 33, 32 (para [0048] - "The via wirings 23 include, for example, the metal film 30, the metal film 31, and a metal layer 33...."; para [0047] - "The metal layer 32 included in each land 15L includes a portion formed on the lower surface of the metal film 31...") provided on the semiconductor chip mounting surface S1,
	wherein each of the plurality of pads 33, 32 includes
		a columnar section 32 (see Fig. 1B), and
		a tapered section 33 (see Fig. 1B and Fig. 1C), continuously formed on a first end of the columnar section 32, and having a cross sectional area that decreases toward a direction away from the columnar section 32,
	wherein the tapered section 33 of each of the plurality of pads 33, 32 projects from the semiconductor chip mounting surface S1. 
	Regarding claim 2, Tsukamoto teaches the columnar section 32 that has a cylindrical shape (see Fig. 1C). 
	Regarding claims 3 and 4, Tsukamoto teaches the tapered section 33 that has a truncated cone shape (see Fig. 1B and Fig. 1C). 
	Regarding claims 5 and 6, Tsukamoto teaches a first insulating layer 16, 14 (para [0026] - "an insulating layer 14...an insulating layer 16") having a first surface S1 that forms the semiconductor chip mounting surface S1,

	Regarding claim 7, Tsukamoto teaches a second insulating layer 12 (para [0026] - "an insulating layer 12") having a third surface (interface between layer 12 and layer 14), and a fourth surface (interface between layer 12 and layer 11) opposite to the third surface, wherein the third surface makes contact with a second surface of the first insulating layer 16, 14, opposite to the first surface S1 of the first insulating layer 16, 14; and
	an interconnect layer 21, 11 (para [0026] - "a wiring layer 11"; para [0083] - "via wirings 21".) including an interconnect pattern 11 formed on the fourth surface of the second insulating layer 12, and a via interconnect 21 formed integrally with the interconnect pattern 11 and penetrating the second insulating layer 12 to make (electrical or indirect) contact with a second end of the columnar section 32 opposite to the first end of the columnar section 32,
	wherein the via interconnect 21 has a tapered shaped having a cross sectional area that decreases from the interconnect pattern 11 toward the second end of the columnar section 32. 
	Regarding claim 10, Tsukamoto teaches the first insulating layer 16, 14 and the second insulating layer 12 are made of a material including a photosensitive insulating resin as a main component thereof (para [0027] - "As the materials of the insulating layers 12, 14, 16 and 17, for example, insulating resins containing photosensitive resins such as phenol-based resins and polyimide-based resins as their main components can be used.").
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 8 is objected to, but would be allowable if (i) its base claim 1 is amended to include all of the limitations of claim 8 and intervening claims 5 and 7 or (ii) claim 8 is rewritten in independent form to include all of the limitations of its base claim 1 and the intervening claims 5 and 7.
Claims 9, 11, 12, 14 and 15 are objected to, but would be allowable, because they depend from the objected to, but allowable claim 8. 

Claim 13 is objected to, but would be allowable if (i) its base claim 1 is amended to include all of the limitations of claim 13 and intervening claims 5 and 7 or (ii) claim 13 is rewritten in independent form to include all of the limitations of its base claim 1 and the intervening claims 5 and 7.

Claim 16 is objected to, but would be allowable if (i) its base claim 1 is amended to include all of the limitations of claim 13 and intervening claims 5, 7 and 10 or (ii) claim 13 is rewritten in independent form to include all of the limitations of its base claim 1 and the intervening claims 5, 7 and 10.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pub. No. US 2019/0035753 A1 to Shih et al. 
Pub. No. US 2019/0311979 A1 to Lu
Pub. No. US 2019/0164862 A1 to Kim et al.
Pub. No. US 2018/0184521 A1 to Kitajo et al.
Pub. No. US 2016/0190082 A1 to Tsai et al.
Pub. No. US 2016/0240503 A1 to Shu et al.
Pub. No. US 2016/0242285 A1 to Katsuno et al.
Pub. No. US 2016/0021744 A1 to Baek et al. 
Pub. No. US 2015/0214182 A1 to Pendse
Pub. No. US 2013/0270699 A1 to Kuo et al
Pub. No. US 2012/0124830 A1 to Cheng et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        18 May 2021